Appeal from judgment dismissing complaint upon the merits at the close of the plaintiff’s case. The action is for damages for false imprisonment. Plaintiff complained that the defendants had placed him in custody and maliciously caused Mm to be committed to the Binghamton State Hospital for the Insane at Binghamton, N. Y. Upon the trial it appeared that a petition for plaintiff’s commitment to the State hospital had been made by one of the defendants who was the welfare commissioner of the town where the parties resided. Plaintiff was given notice of the presentation of tMs petition, a hearing was held thereon and plaintiff committed. Two doctors had certified that he was insane. There is no contention that the order of commitment itself was unlawful or unauthorized. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffeman, JJ.